ON CERTIORARI.Rule for (a) ^The suit was brought for the recovery of money paid by Huffman, as administrator, to Miller, more than dividend which the estate of the intestate was able to pay; and the state of demand alleged a promise to refund the same.* Vroom moved,and the court granted the following rule. Ordered, that the plaintiff have leave to take affidavits to prove, that on the trial of the appeal, before the said Court of Common Pleas, the assumption laid in the state of demand was not proved, nor attempted to be proved by the appellee.